Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Hooker Furniture Corporation: We consent to the incorporation by reference in the registration statement (No.333-128942) on Form S-8 of Hooker Furniture Corporation of our reports dated April12, 2012, with respect to the consolidated balance sheets of Hooker Furniture Corporation as of January29, 2012 and January 30, 2011, and the related consolidated statements of operations,cash flows, and shareholders’ equity and comprehensive income for each of the years in the three-year period ended January29, 2012, and the effectiveness of internal control over financial reporting as of January29, 2012, which reports appear in the January29, 2012 annual report on Form 10-K of Hooker Furniture Corporation. Charlotte, North Carolina April 12, 2012
